DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,3 and 5 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stocking (1,707,543).  Stocking discloses a method for manufacturing an operation rod (Fig. X) comprising the method steps of preparing a rod material (page 1, col. 2, lines 80-86) having a rod body (middle of rod; Fig. IV) and a head portion (right or left end; Fig. IV) that is connected to the rod body; fixing the rod material on a forging mold (Figs. VIII and IX; page 1, col. 1, lines 49-52) and carrying out a forging process with the mold (page 1, col. 2, lines 93-103) by making the forging mold impact the head along a processing direction (drop forging, vertically, Fig. IX) to produce a semi-finished head (Fig. VII), the semi-finished head including two semi-finished structures (2,3; Figs. VII and IX) and a remainder structure (1,5) wherein the two-semi finished structures (Fig. IX) are connected to two opposite side faces of the remainder structure (1,5) in the processing direction, the remainder structure (1,5) extending in a flat shape (page 2, col. 1, lines 40-41).  Each semi-finished structure (2,3) including two ear portions (bosses, 3) on lateral sides of each semi-cylinder (2), the two ear portions (3) being arranged spacingly on a direction lateral to the processing direction (annotated Fig. VII), each semi-cylinder (2) being connected to the two ear portions (3) to define an interior space (reentrant space; page 2, col. 1, lines 1-3).  The remainder structure including a first remainder portion (septum, 5) and a second remainder portion (flash, 1), the first remainder portion (1) being outside of the interior space (annotated Fig. VII), the second remainder portion (5) being located in the interior space (Fig. IX) and connected to the semi-cylinder (2) and the two ear portions (3).
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
Stocking discloses carrying out a cutout process (page 2, col. 1, lines 48-52) cutting the remainder structure (1,5) out of the semi-finished head by flash removal and sawing to remove the septum (5) to obtain a finished product of a head portion (Fig. X), including two wing plates (3) and a shaft (perforation interior to boss 2), each said wing plate being constructed by the two ear portions of the two semi-finished structures neighboring to each other in the processing direction, the shaft being constructed by the two semi-cylinders (vertically aligned perforations of boss 2) of the two semi-finished structures.  Regarding claim 2, the forging mold (Figs. VIII and IX) includes
two bases which are movable along the processing direction (drop forging vertically; Fig. IX), each said base includes a positioning groove (annotated Fig. VIII), a deeper first forming groove (annotated Fig. VII), a shallower second forming groove (annotated Fig. VIII) and a protrusion (4).  The positioning groove is communicable to the first forming groove (Fig. VIII) and the protrusion (4) is disposed on a bottom of the first forming groove and extends upwardly to form the semi-cylinder.  The second forming groove is disposed adjacent to the protrusion (4) and communicable to
the first forming groove, the positioning groove is for receiving the rod body,
the first forming groove is for receiving the two ear portions (3) 
and the protrusion is located lower (on the bottom) than the opening of the first forming groove.



[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    992
    1973
    media_image3.png
    Greyscale

second forming groove

position groove

first forming groove protrusion

Regarding claims 3 and 5, the remainder portion (flash, 1) is removed in a first plane (vertical; page 2, col. 1, lines 48-50) and the remainder portion (septum, 5) is removed by cutting (sawing, 6) in a second plane (horizontal; Fig. 10, page 2, col. 1, lines 50-52).



Allowable Subject Matter
Claims 4,6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art of record does not disclose a first cutout assembly including a first seat body and a second seat body, the first seat body includes a carrying face, a first positioning groove and a tangent plane knife portion, the first positioning groove is disposed on the carrying face, the tangent plane knife portion protrudes beyond a wall of the first positioning groove along a direction lateral to an opening direction of the first positioning groove, the second seat body includes a second positioning groove and a positioning seat, the positioning seat is disposed on a bottom wall of the second positioning groove, a side of the positioning seat which is opposite to a bottom of the second positioning groove has a third positioning groove, and the third positioning groove is communicable to the second positioning groove; wherein the two ear portions of a first one of the two semi-finished structures are received in the first positioning groove and located by two opposite sides of the tangent plane knife portion, a part of the semi-cylinder of the first one of the two semi-finished structures is abutted against the tangent plane knife portion along the processing direction, and the first remainder portion is abutted against the carrying face including the limitations of base claim 1 and intervening claim 3.  Claim 7 would be allowable as it depends from allowable claim 4.
Regarding claim 6, the prior art of record does not disclose a second cutout assembly includes a third seat body and a fourth seat body, the third seat body includes a fourth positioning groove, a carrying base and a through hole, the carrying base protrudes beyond a bottom wall of the fourth positioning groove, the carrying base has a fifth positioning groove along the processing direction, the fifth positioning groove is communicable to the fourth positioning groove, the through hole is disposed through the bottom wall of the fourth positioning groove and neighboring to the carrying base, the fourth seat body includes a cutout portion which extends cylindrically, a profile of the  cutout portion matches a profile of the through hole, including the limitations of base claim 1 and intervening claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725